internal_revenue_service p o box room cincinnati oh department of the treasury exempt_organizations rulings and agreements number release date date nov employer_identification_number person to contact - id contact telephone numbers phone fax uil legend a b c d x club program county state high school high school high school samount or the academy dear we have considered your request for advance approval of your grant-making program under sec_4945 date of the internal_revenue_code dated our records indicate that a was recognized as exempt from federal_income_tax under sec_501 effective date a is classified as a private_foundation as defined in sec_509 of the code in your letter indicates that a will operate a grant-making program called b the purpose of a is program the purpose of b is candidates to accept donations and administer the scholarship to award scholarships in the amount of x to selected this scholarship program is located in area of c the number of scholarships awarded is based on the number of candidates and the amount of funds a has to disburse to be eligible an individual must have graduated from d within the last year with a grade point average gpa and reside in c applicants are required to submit a written essay document community service hours provide two letters of recommendation and provide their family income page there will be no restrictions based on race color national or ethnic origin restriction is that relatives of a members are not allowed to apply ail applications are given equal consideration the only the average number of eligible prospective applicants is approximately the scholarship board is made up of eight unbiased individuals scholarship board one member is chairman of the screening committee screening committee of three and one alternate is established from other members of the organization who are not also part of the scholarship board within the a all applications are reviewed by the screening committee and given equal consideration committee does not know the name of the applicant the screening committee recommends the top ten applications to the scholarship board for approval each application is given an applicant number so that the scholarship recipients must prove that they are registered at an accredited school before funds are dispersed to them general education expenses such as tuition books and or supplies funds are given directly to the recipient after this verification they must use the funds for the recipients of the scholarship may submit a renewal application by a designated date for the second third and fourth years of college must also submit proof of a college gpa proof of registration for the college fall term renewal scholarships will also be given out in the amount of x and not have improperly used their previous scholarship they a agrees to maintain records that include qd information used to evaluate the qualification of potential grantees identification of the grantees including any relationship of any grantee to the private_foundation the amount and purpose of each grant and all grantee reports and other follow-up data obtained in administering the private foundation’s grant program sec_4945 and taxable_expenditures made by a private_foundation of the code impose certain excise_taxes on b sec_4945 means any amount_paid or incurred by a private_foundation as individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g of the code provides that the term taxable_expenditure a grant to an page sec_4945 of the code provides that sec_4945 apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to that a procedure approved in advance if is demonstrated shall not it the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 study pincite b a an educational_organization described in section to be used for and is the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i ii its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 this determination is conditioned on the understanding that there will be no material_change in the facts upon which it conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 b code is further is based of the it the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 determination only covers the grant programs described above of the code thus this page approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 a precedent of the code provides that it may not be used or cited as you must report any future changes in your grant making procedures keep a copy of this letter in your permanent records please we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director exempt_organizations rulings and agreements
